Title: 14th.
From: Adams, John Quincy
To: 


       At 5 in the morning I was in my Cabriolet, and never stopp’d anywhere untill I arrived at Rennes, which was at 11. at night. By coming through a cross road I shortened the Journey 3 posts; so that I came only 13 ½ or 81. miles. The roads were so bad that I could not ride more speedily. I trembled whenever I saw a town before me: for they are all paved in such a manner, that it seems done on purpose to break every Carriage that passes through them: mine with the heat of the Sun, and these dreadful roads is split in several places. At 7 posts from Rennes I entered into the Province of Britanny: I expected to be visited very strictly; but was agreeably disappointed: a Custom house officer, came, and ask’d if I had anything in my baggage, contrary to the king’s ordinances: on my answering no; he told my postilion to drive on, without any further searching: and what surprised me most was that he did not beg a half crown piece. At Rennes my postilion first drove me, to the sign of the sheep, (au mouton) which by all accounts is a very good house: but there was not one empty room in the house: he then brought me, to such a tavern, as has not I really believe its equal in France. When I went into the house a dirty, ill looking woman, led me up a rotten pair of stairs, into a room, where there were a few remnants of paper hangings, which had formerly decorated it, a table, which was as good as tables in France commonly are, a chair, in which I dare not sit at ease, lest it should fall to pieces, a bed stead, that is of a piece with the rest, and numberless cobwebs
       
        Where half starv’d spiders, feed on half starv’d flies
       
       compose the furniture of this apartment. I enquired whether there was any provisions in the house, and was answered, that I might have some bread and butter. I was glad to get any thing and ask’d for any thing they could find, but when they had made me wait an hour, they discovered that they had no butter in the house: I determined to go to bed but when I endeavoured to lock the door of my Chamber, I found it impracticable. I heartily wish’d myself out of the house, and went to bed, endeavouring to keep awake, as much as possible, notwithstanding, I was so much fatigued.
      